Title: To George Washington from William Gordon, 9 January 1778
From: Gordon, William
To: Washington, George



My Dear Sir
Jamaica Plain [Mass.] Jany 9. 1778

Monsr Le Baron De Steuben beg’d that I would make him the bearer of a few letters to some of my friends. Being in Boston the last week, learning that he had the best of recommendations, had been by some means neglected so as not to meet with the civilities that might justly be expected, & that he felt strongly the disappointment of the expectations he had formed of the manners of the people in this quarter, & knowing the heart of a stranger, I got introduc’d to him, endeavourd in the best manner I could to soothe his painful sensations, & desired the honour of his company to dinner; & yesterday I was favour’d with it. As to what I could gather from conversation of his military abilities, did I think myself a judge, I should not venture to give my opinion, recollecting that I am writing to your Excellency: but I could not but think with him, when he said the war must be finished speedily, the prolongation of it would be our ruin, & that we must hazard the lives of a thousand or two of men that the close of it may be hastened. He is evidently the Gentleman, & a person of good understanding; but it is needless for me to enlarge on these matters as You will perceive them in a very short time. I wrote you a long letter yesterday by the post in

which were several things designed to alarm the enemy, should they by any means come across it. Wishing you the happiness of driving the enemy out of the United States before the close of April, & commending you to the special protection of heaven I remain with much esteem your Excellency’s sincere friend

William Gordon

